      Case 2:18-cv-11738-EEF-JCW Document 9-2 Filed 01/24/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                                *    CIVIL ACTION
RUSSELL KELLY                                   *
           Plaintiff,                           *    NO. 2:18-cv-11738
                                                *
     Vs.                                        *    JUDGE ELDON E. FALLON
                                                *
FIRST NBC BANK                                  *    MAGISTRATE JOSEPH C.
            Defendant                           *    WILKINSON
                                                *
************************                        *

   MEMORANDUM OF LAW IN SUPPORT OF FEDERAL DEPOSIT INSURANCE
             CORPORATION’S MOTION TO STAY ACTION
        PENDING EXHAUSTION OF ADMINISTRATIVE REMEDIES

       COMES NOW, the Federal Deposit Insurance Corporation, as Receiver for First NBC

Bank, New Orleans, LA (the “FDIC-R”), and files this memorandum of law in support of its

motion to stay this action for 180 days or, in the alternative, 90 days, pending the exhaustion of

administrative remedies, for the following:

                                        BACKGROUND

       1.      On or about August 14, 2014, Plaintiff, Russell Kelly, filed a “Petition for

Damages, Predatory Lending and Racial Discrimination” against First NBC Bank (hereinafter

referred to as “FNBC”) in the Civil District Court for the Parish of Orleans, State of Louisiana,

styled as “Russell Kelly versus First NBC Bank,” Civil Action No. 2014-2014, Division C,

(hereinafter referred to as the “State Court Action.”) (see Exhibit A attached hereto).

       2.      The Petition sought recovery and damages for, amongst other things, alleged torts

and misrepresentations committed against Russell Kelly by FNBC.

       3.      On September 3, 2014, the parties filed a Joint Motion to Dismiss, and the matter

was dismissed with prejudice on September 4, 2014. (see Exhibit B attached hereto).



                                                 1
         Case 2:18-cv-11738-EEF-JCW Document 9-2 Filed 01/24/19 Page 2 of 6



           4.       By Order dated April 28, 2017, FNBC was closed, its liquidation was ordered

commenced, and FDIC-R was confirmed as Receiver of FNBC. (see Exhibit C attached hereto) 1

           5.       Pursuant to the Order, FDIC-R as Receiver is vested with title to all assets of

FNBC without execution of any instruments of conveyance, assignments, transfer, or

endorsement, and is vested with the full and exclusive management and control of FNBC.

           6.       Despite the fact that the matter was dismissed with prejudice, on October 26,

2018, Russell Kelly filed a “Motion to Enforce Settlement” (see Exhibit D attached hereto), and

on November 9, 2018, Russell Kelly filed an “Amended Motion to Enforce Settlement

Agreement, Change of Possession of Property Restraining Order and Transfer of Deed” (see

Exhibit E attached hereto), wherein he sought a Temporary Restraining Order against FNBC and

a non-party.

           7.       Notwithstanding the fact that FNBC no longer existed and the FDIC-R was not

served with the aforementioned motions, on November 29, 2018, FDIC-R filed its Notice of

Removal of the State Court Action to this Court pursuant to 12 U.S.C. §1819(b)(2)(B) and 28

U.S.C. §1441. (see Rec. Doc. 1)

           8.       The FDIC-R hereby requests entry of an order staying this action as to all parties

for 180 days to allow sufficient time for the FDIC-R to conduct, and for all parties with potential

claims against the FNBC to comply with, the FDIC’s claim administration and review process.

Alternatively, FDIC-R requests the entry of an order staying this action as to all parties for 90

days as required upon request pursuant to 12 U.S.C. § 1821(d)(12)(B).




1
    See also https://www.fdic.gov/bank/individual/failed/firstnbc.html

                                                           2
      Case 2:18-cv-11738-EEF-JCW Document 9-2 Filed 01/24/19 Page 3 of 6



                                           ARGUMENT

I.     PLAINTIFF’S CLAIMS MUST BE ADDRESSED BY THE ADMINISTRATIVE REVIEW
       PROCESS BEFORE THEY CAN BE ADJUDICATED BY THE COURTS.

       Plaintiff seeks judicial relief from this Court relative to his alleged claims. However,

Congress has established a mandatory administrative process that must be completed prior to any

adjudication of Plaintiff’s claims in this lawsuit. As a result thereof, this court lacks subject

matter jurisdiction to proceed with this litigation until the administrative process is exhausted.

       (A)     Plaintiff is required to participate in the administrative procedure set
               up by Congress.

       When the FDIC-R was appointed receiver, by operation of law, it succeeded to all rights,

titles, powers and privileges of FNBC. See 12 U.S.C. § 1821(d)(2)(A)(i); see also FDIC v.

Maxxam, Inc., 523 F.3d 566 (5th Cir. 2008). Congress set forth the rights and duties that govern

the receivership of a failed institution in the Financial Institutions Reform, Recovery and

Enforcement Act of 1989 (“FIRREA” or the “Act”). The Act establishes a claim administration

and review procedure by which all claims asserted against the assets of the failed institution must

be submitted to the FDIC-R for a determination of whether they will be allowed or disallowed in

the FDIC’s discretion. 12 U.S.C. § 1821(d)(3)-(5). That claims process has been deemed

mandatory by the 5th Circuit:

       We note initially that FIRREA makes participation in the administrative claim
       review process mandatory, regardless of whether the claims were filed before or
       after the RTC was appointed receiver of the failed institution. Bueford v.
       Resolution Trust Corp., 991 F.2d 481, 485 (8th Cir.1993); Marquis v. FDIC, 965
       F.2d 1148, 1151 (1st Cir.1992); Resolution Trust Corp. v. Mustang Partners, 946
       F.2d 103, 106 (10th Cir.1991); see Meliezer v. Resolution Trust Co., 952 F.2d
       879, 882 (5th Cir.1992) (holding that FIRREA establishes a statutory exhaustion
       requirement). Carney v. RTC, 19 F.3d 950, 955 (5th Cir. 1994)


       The litigation cannot proceed until the administrative claim is exhausted.



                                                  3
         Case 2:18-cv-11738-EEF-JCW Document 9-2 Filed 01/24/19 Page 4 of 6



          Congress enacted FIRREA to create an efficient method for processing claims
          against failed banks. Meliezer v. Resolution Trust Co., 952 F.2d 879, 881 (5th
          Cir.1992). It appears clear to us that allowing a claimant simultaneously to pursue
          administrative and judicial remedies would thwart Congress' purpose in enacting
          FIRREA. We conclude, as other courts have done, that FIRREA creates a
          “scheme under which courts will retain jurisdiction over pending lawsuits—
          suspending, rather than dismissing, the suits—subject to a stay of proceedings as
          may be appropriate to permit exhaustion of the administrative review process as it
          pertains to the underlying claims.” Marquis, 965 F.2d at 1154; see also Guidry,
          790 F.Supp. at 654–55; In re FDIC,762 F.Supp. 1002, 1004 (D.Mass.1991). Id.
          At 955-956.


          The Act provides that creditors have ninety (90) days after publication of notice. 12

U.S.C. § 1821(d)(3)(B)(i). The claims bar date for FNBC is August 2, 2017. 2 Once the claim is

presented, the FDIC has 180 days within which to consider the claim and notify the claimant

whether it has been allowed or disallowed. Id. § 1821(d)(5)(A)(i). When the creditor has been

notified of the Receiver's determination, or when the 180 day period has expired, the creditor

may either request administrative review or file or continue suit on the claim in the federal

district court where the failed bank's principal place of business is located. Id. § 1821(d)(6)(A).

          In this matter, Plaintiff has been notified of the mandatory administrative claim process

and stay by FDIC-R.               Thus, it is now incumbent upon Plaintiffs, consistent with the

administrative process established by Congress, to proceed with his alleged claims via that

process. Only after the exhaustion of that administrative process may Plaintiff again seek redress

with this Court. Id.

          (B)      The FDIC’s Right to Stay Pre-Receivership Litigation

          Section 1821(d)(12) provides that after the FDIC-R has been appointed receiver for a

failed depository institution, it may request a stay “in any judicial action or proceeding to which

such institution is or becomes a party.” 12 U.S.C. § 1821(d)(12)(A). This section further


2
    Note that it appears that Russell Kelly’s purported claims are not timely, and under 12 U.S.C. § 1821(d)(5)(C)(i)
                                                           4
       Case 2:18-cv-11738-EEF-JCW Document 9-2 Filed 01/24/19 Page 5 of 6



provides that courts are required to grant the FDIC-R’s requested stay, providing that “[u]pon

receipt of a request by any conservator or receiver pursuant to subparagraph (A) for a stay of any

judicial action or proceeding in any court with jurisdiction of such action or proceeding, the court

shall grant such stay as to all parties.” Id. § 1821(d)(12)(B).

        When a suit is filed against a failed institution prior to the FDIC’s appointment as

receiver, as was the case here, the plaintiff is required to comply with FIRREA’s administrative

review process. See Carney v. RTC, 19 F.3d 950, 955 (5th Cir. 1994). Pursuant to 12 U.S.C. §

1821(d)(12), the FDIC-R elects to stay this action and require the Plaintiff and any other party to

this action with potential claims against the FNBC to pursue the administrative remedies

provided by FIRREA, as stated in 12 U.S.C. § 1821(d)(3)-(5). The FDIC-R has separately

notified the parties of its election and has mailed or will mail notices to all known claimants

setting out the administrative claims process and the claims bar date as required by 12 U.S.C. §

1821(d)(3)(C).

        Having timely filed the instant motion, the FDIC-R is entitled to a mandatory stay of this

action for ninety (90) days. 12 U.S.C. § 1821(d)(12)(B). However, the FDIC-R requests this

Court extend the stay for a period of one hundred and eighty (180) days in order to allow the

mandatory claims process to proceed to conclusion.




are time barred. However, the administrative process will allow Russell Kelly the opportunity to show that some
exception applies pursuant to 12 U.S.C. § 1821(d)(5)(C)(ii).
                                                        5
      Case 2:18-cv-11738-EEF-JCW Document 9-2 Filed 01/24/19 Page 6 of 6



                                          CONCLUSION

       WHEREFORE, for the reasons stated above, the FDIC-R respectfully requests that the

Court enter an order staying this action for a period of 180 days commencing on the date such

order is entered, or, in the alternative, for 90 days as required under12 U.S.C. § 1821(d)(12)(B),

and granting such other relief as is just and proper.

                                               Respectfully submitted,

                                               AARON & GIANNA, PLC


                                               s/ DeWayne L. Williams
                                               WILLIAM D. AARON, JR. (LSBA #2267)T.A.
                                               DeWAYNE L. WILLIAMS (LSBA #27685)
                                               ANNA RAINER (LSBA #31531)
                                               AARON & GIANNA, PLC
                                               201 St. Charles Ave., Suite 3800
                                               New Orleans, LA 70170
                                               Telephone: (504) 569-1800
                                               Facsimile: (504) 569-1801
                                               Email: waaron@aarongianna.com
                                                       dwilliams@aarongianna.com
                                                       arainer@aarongianna.com

                                               Attorneys for FDIC-R, as Receiver


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of January, 2019, I electronically filed the foregoing
pleading with the Clerk of Court by using the CM/ECF system. I further certify that I served a
copy of the foregoing Notice of Removal on counsel for Plaintiff by depositing same in the
United States Mail, postage pre-paid and properly addressed, and/or via facsimile transmission,
and/or via email transmission. I further certify that a copy of this Notice of Removal is being
filed with the Clerk of Court for the Civil District Court for the Parish of Orleans, where the
underlying action is pending.

                                               ____/s/ DeWayne L. Williams____




                                                  6
